DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants’ (RCE) submission filed on October 19, 2022 has been entered.

Status of the Claims
Receipt and entry of Applicants’ reply filed on October 19, 2022 in conjunction with the RCE is acknowledged.  Claims 16, 27-29, and 31 are amended, Claims 19 and 36 are canceled, and Claim 37 is new.  Thus, Claims 16, 21, 23-35, and 37 are pending and are further examined on the merits in the U.S. National stage application. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Regard to Claim 28
	The element “each rotor comprising a synchronization gear” (Claim 16, line 2) in combination with the elements “a synchronization gear” (Claim 28, 1st description of the element in line 2) and “a synchronization gear” (Claim 28, 2nd description of the element) makes the claim indefinite in that it is unclear if Applicants are trying to further limit a new element or are attempting to further limit an element previously recited.  For purposes of examination, the Examiner interprets the synchronisation gears recited in Claim 28 to be the same synchronisation gears as previously recited in independent Claim 16.   



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16, 21, 25, 27-28, and 31-34 are rejected under 35 U.S.C. 103 as being unpatentable over US2012/0257997 (Morita et al.; published on October 11, 2012) (MORITA) in view of US1211229 (Pruyn et al.; issued on January 2, 1917) (PRUYN)  
	In reference to Claim 16, MORITA teaches
		A screw compressor (screw-type compressor 1, ¶ 0019, line 1, Figs. 1 and 2) comprising a first rotor (male rotor 14A, ¶ 0019, line 2) and a second rotor (female rotor 14B, ¶ 0019, line 2), each rotor (14A, 14B) comprising a synchronisation gear (timing gears 17A, 17B, ¶ 0020, line 6), 
		said screw compressor (1) further provided with an electric motor (electric motor 2, ¶ 0017, line 1) and a driving gear (drive gear 12, ¶ 0018, lines 6 and 7) for driving a driven gear (driven gear 13, ¶ 0021, lines 1 and 2) provided on an axis of said first rotor (14A), 
		wherein said driving gear (12) is mounted on the electric motor (mounted on shaft 5 of 2, ¶ 0020, last four lines).  
While MORITA teaches that the driving gear includes a gear mesh with the driven gear within the screw compressor as described above, MORITA is silent about the other specific driving gear features of a rim, a hub, and spokes and features associated therewith.  PRUYN teaches a machine having a similar kind of problem of providing a motive force to operate the machine which includes a driving gear/driven gear arrangement where the driving gear (gear wheel 77, col. 6, lines 90 and 91) is provided with spokes (A(s), Examiner’s ANNOTATED Fig. 1 of PRUYN) between a rim (B, Examiner’s ANNOTATED Fig. 1 of PRUYN) supporting a gear mesh (C, Examiner’s ANNOTATED Fig. 1 of PRUYN) and a corresponding gear hub (D, Examiner’s ANNOTATED Fig. 1 of PRUYN), and wherein an area of a region (region E, Examiner’s ANNOTATED Fig. 1 of PRUYN) defined within the rim (B), the gear hub (D) and two adjacent spokes (adjacent A(s)) is more than three times a surface area of one of the spokes as viewed along an axis of the driving gear (when looking into the axis F disposed along shaft 17; while PRUYN does not explicitly describe this feature it can be easily seen in Fig. 1 that the area of region E is relatively more than three times a surface area of one of the spokes (A)).  
	It would be obvious to a person having ordinary skill in the art (PHOSITA) before the effective filing date of the invention to utilize a spoked driving wheel along with features associated therewith as taught by PRUYN and incorporate this kind of driving gear to replace the driving gear in MORITA’s screw compressor for at least the benefits of providing a robustly constructed driving wheel/gear that is still effective to drive the driven wheel (col. 6, lines 89-95 of PRUYN) that also includes the driving wheel having less weight (i.e., because of the empty regions of the gear wheel devoid of physical structure) and is also dependent on the application for the compressor and its application of need. 

    PNG
    media_image1.png
    483
    617
    media_image1.png
    Greyscale

Examiner’s ANNOTATED Fig. 1 of PRUYN

	In reference to Claim 21, MORITA and PRUYN further teach that the spokes (A(s), Examiner’s ANNOTATED Fig. 1 of PRUYN) are beam-shaped and have a constant cross-section (Fig. 1 of PRUYN).  
	In reference to Claim 25, MORITA also teaches that there is no elastic coupling between the electric motor (2, Fig. 1 of MORITA) and the driven rotors (14A, 14B).  
	In reference to Claim 27, MORITA and PRUYN teach that driving and driven gears inherently have a transmission ratio (see the gear teeth associated with 12 and 13 that form the transmission ratio in Fig. 1 of MORITA), however, MORITA and PRUYN do not explicitly teach that the transmission ratio of the driving and driven gears specifically is maximum six. The PHOSITA understands that a transmission ratio implies implementing a gearing arrangement to have a specific ratio, and that by design choice, the PHOSITA can further formulate a geared architecture arrangement that yields a transmission ratio of maximum six dependent on the performance requirement(s) needed for the compressor and its application of need.
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize a transmission unit having driving/driven gear(s) having an inherent transmission ratio as taught by MORITA and further design/form a specific geared arrangement to yield a transmission ratio of maximum six and incorporate such a specific transmission ratio feature into the modified compressor of MORITA and PRUYN for at least the benefit of improving the expansion or compression performance of a working fluid of the compressor.
	In reference to Claim 28, MORITA also teaches that a synchronisation gear (14A, Fig. 1 of MORITA) of the first rotor (14A) or a synchronisation gear (14B, Fig. 1 of MORITA) of the second rotor (14A) also serves as a driven gear (as the rotors 14A, 14B rotate, the sychronisation gears operate so that the sychronisation gear associated with the driving rotor (14A) also is a drive gear to movingly rotate the other synchronization gear 14B).  
	In reference to Claims 31 and 32, MORITA does not teach a spoked gear wheel.  PRUYN teaches a driving gear/driven gear arrangement where the driving gear (77, Fig. 1) contains an area of a region defined by the rim (B, Examiner’s ANNOTATED Fig. 1 of PRUYN), the gear hub (D), and two adjacent spokes (A(s)) that is in relation to an area of the adjacent spokes/area of the spokes.  MORITA and PRUYN do not explicitly teach the area of the region is specifically four times (Claim 31) and/or /five times (Claim 32) the surface area of the spokes.  PRUYN teaches a number of gear wheel embodiments that show different region to adjacent spoke relationships where the region(s) are much greater in size than the surface area of the spoke(s) (for example, see the embodiment of Fig. 1 versus the embodiment of Fig. 2 verses the embodiment of Fig. 3 of PRUYN).  By design choice the PHOSITA can ensure that the region is sized to be specifically four/five times the surface area of the spoke(s) dependent on the specific performance requirements of the drive gear/screw compressor.    
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize the region area/to spoke surface area relationship and further size the area of the region to be more than four/five times the surface area of the spokes and incorporate this specific driving gear arrangement to replace the driving gear arrangement of  MORITA’s compressor for at least the benefit of having a driving gear the is robustly constructed that is still effective to drive the driven gear and which is also dependent on the requirements of the screw compressor and its application of need.  
	In reference to Claim 33, MORITA teaches 
		A screw compressor (screw-type compressor 1, ¶ 0019, line 1, Figs. 1 and 2) comprising: 
			a first rotor (male rotor 14A, ¶ 0019, line 2) having a first synchronisation gear (timing gear 17A, ¶ 0020, line 6), and a second rotor (female rotor 14B, ¶ 0019, line 2) having a second synchronisation gear (timing gear 17B, ¶ 0020, line 6), 
			an electric motor (electric motor 2, ¶ 0017, line 1), and 
			at least one driving gear (drive gear 12, ¶ 0018, lines 6 and 7) for driving said first rotor (14A).
While MORITA teaches the driving gear that includes a gear mesh with the driven gear within the screw compressor as described above, MORITA is silent about the other specific driving gear features of a rim, a hub, and spokes and features associated therewith.  PRUYN teaches a machine having a similar kind of problem of providing a motive force to operate the machine which includes a driving gear/driven gear arrangement where the driving gear (gear wheel 77, col. 6, lines 90 and 91) is provided with spokes (A(s), Examiner’s ANNOTATED Fig. 1 of PRUYN) between a rim (B, Examiner’s ANNOTATED Fig. 1 of PRUYN) supporting a gear mesh (C, Examiner’s ANNOTATED Fig. 1 of PRUYN) and a corresponding gear hub (D, Examiner’s ANNOTATED Fig. 1 of PRUYN), and wherein an area of a region (region E, Examiner’s ANNOTATED Fig. 1 of PRUYN) defined within the rim (B), the gear hub (D) and two adjacent spokes (adjacent A(s)) is more than three times a surface area of one of the spokes as viewed along an axis of the driving gear (when looking into the axis F disposed along that shaft; while PRUYN does not explicitly describe this feature it can be easily seen in Fig. 1 that the area of region E is relatively more than three times a surface area of one of the spokes (A); and also seen in other embodiments of PRUYN in Figs. 2 and 3).  
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize a spoked driving wheel along with features associated therewith as taught by PRUYN and incorporate this kind of driving wheel to replace the driving wheel in MORITA’s screw compressor for at least the benefits of providing a robustly constructed driving wheel that is still effective to drive the driven wheel (col. 6, lines 89-95 of PRUYN) that also includes the driving wheel having less weight (i.e., because of the empty regions devoid of physical structure) and is also dependent on the requirements of the compressor and its application of need.  
	In reference to Claim 34, MORITA teaches that the driving gear is the largest diameter relative to the synchronization gears, MORITA does not teach the gear with the largest diameter is the spoked gear.  PRUYN teaches a machine having a similar kind of problem of providing a motive force to operate the machine which includes a driving gear/driven gear arrangement where the driving gear (77) is provided with spokes (A(s), Examiner’s ANNOTATED Fig. 1 of PRUYN).
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize the largest diameter gear as taught by MORITA and make this the spoked gear as taught by PRUYN and incorporate this spoked gear arrangement for the driving wheel to replace the driving wheel in MORITA’s compressor for at least the benefit of having a robustly constructed driving wheel that is still effective to drive the driven wheel (col. 6, lines 89-95 of PRUYN).   


Claims 23-24 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over MORITA and PRUYN, as applied to Claim 16 above, and further in view of US9706721 (Hansen; published on July 18, 2017) (HANSEN).  
	In reference to Claim 23, while MORITA and PRUYN teach a driving gear made out of material, MORITA and PRUYN are silent as the driving gear being made out of one piece of material.  HANSEN also teaches a system (title, Abstract, Figs. 1-9) that has a driving gear/driven gear arrangement (includes continuous track 302 and gear train 304, col. 8, lines 63-65, Fig. 5B) where the drive gear (drive gear 306, col. 9, line 5) is made out of one piece of material (see Fig. 5E that illustrates that 306 is formed of one piece of material, and also see col. 12, line 12 to col. 13, line 42, cast and molded gears are formed of one piece of material, col. 2, lines 47-49). 
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize a driving gear made out of one piece of material as taught by HANSEN and incorporate this kind of construction for the driving gear to replace the driving gear in the modified compressor of MORITA and PRUYN for the benefit of having a robustly constructed gear that is also effective to drive the driven gear so that the screw compressor operates to compress a fluid.  
	In reference to Claims 24 and 35, while MORITA and PRUYN teach that the driving gear (Claim 24)/spoked gear (Claim 25) is formed of a material, MORITA and PRUYN are silent about the material being steel, HANSEN teaches a system (title, Abstract, Figs. 1-9) that has a driving gear/driven gear arrangement (includes continuous track 302 and gear train 304, col. 8, lines 63-65, Fig. 5B) where the drive gear includes spokes (G(s), Fig. 5B) where the driving gear can be formed rigid material like metal (col. 9, lines 4-7 and col. 12, line 12 to col. 13, line 42, especially col. 12, lines 14-16) where the metal is a steel material (col. 12, lines 23 and 24). 
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize a spoked driving wheel along with features associated therewith formed from a steel material as taught by HANSEN and incorporate this kind of driving wheel/gear to replace the driving wheel/gear of the modified compressor of MORITA and PRUYN for at least the benefits of providing a robustly constructed driving wheel construction (col. 12, lines 12-24 of HANSEN) that is effective to drive the driven wheel (Fig. 5E of HANSEN) that also includes a driving wheel having less weight (i.e., because of the holes formed therein, col. 12, lines 50-53 of HANSEN). 

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over MORITA and PRUYN, as applied to Claim 16 above, and further in view of US6530240 (Kountz et al.; published on March 11, 2003) (KOUNTZ).
	In reference to Claim 26, MORITA and PRUYN teach an electric motor above, however, MORITA and PRUYN to not explicitly call out the electric motor is a high-speed motor that can reach a rotational speed of more than 3000 rpm. KOUNTZ teaches a system (Abstract, Figs. 1-4) that includes a screw compressor (“screw compressor’, col. 3, line 67 to col. 4, lines 1 and 2, Fig. 2) that has a motor component that is an electric motor (invertor driven electric motor 25, col. 6, line 23, Fig. 2) that is a high-speed motor that can reach a rotational speed of more than 3000 rpm (up to 3600 rpm, col. 3, lines 64-66).
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize an electric motor which is a high-speed motor that can reach a rotational speed of more than 3000 rpm as taught by KOUNTZ and incorporate this kind of an electric motor to replace the electric motor in the modified screw compressor of MORITA and PRUYN at least for the benefit of providing an electric motor that is effective to provide a high speed electric motor having improved operating speed control of the screw compressor while utilizing lower cost components as expressly described by KOUNTZ (col. 1, lines 51-54 and col. 2, lines 16-23, and col. 3, lines 60-66).

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over MORITA and PRUYN as applied to Claim 16 above, and further in view of US4174643 (Tsukamoto; issued on November 20, 1979) (TSUKAMOTO).
	In reference to Claim 29 and similarly to Claim 16 above, MORITA and PRUYN teach a gear with spokes as previously described above, however, MORITA and PRUYN do not teach that the plurality of spaces between the spokes are covered. TSUKAMOTO teaches a gear wheel (title, Abstract, Figs. 1 and 2) provided with spokes (spokes 4, 4, col. 1, line 37) between a rim (rim 2, col. 1, line 36) supporting a gear mesh (via teeth 2i, col. 1, line 36) and a corresponding gear hub (hub 3, col. 1, line 37) where the spaces between the spokes are covered (by a steel plate 6, col. 3, lines 2 and 3).
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize spokes of a gear that are covered as taught by TSUKAMOTO and incorporate this feature into the modified screw compressor of MORITA and PRUYN for at least the benefit of providing a further robustness of the construction of the gear.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over MORITA and PRUYN as applied to Claim 16 above, and further in view of CN202812067U (Jiang et al.; published on March 20, 2013) (JIANG).
	In reference to Claim 30, MORITA and PRUYN teach a gear that has at least one region/space (Fig. 1 of PRUYN) between the spokes, hub, and rim, however, MORITA and PRUYN do not teach that the region between the adjacent spokes, hub, and rim is filled with a dampening material.  JIANG teaches a compressor that includes a spoked gear disc (English Abstract, line 2, Fig. 1) where between the adjacent spokes, the hub, and the rim is filled with a damping material (filling rubber 6, English Abstract, ¶ 0014 of JIANG, Fig. 1).	
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize a damping material in at least one region/space between the spokes, rim, and hub as is taught by JIANG and incorporate this feature into driving gear in the modified compressor of MORITA and PRUYN for at least the benefits have a reduced weight of the gear where radial stress applied to the gear during operation of the compressor is eliminated and that the service life is “greatly prolonged” as expressly described by JIANG (English Abstract, last three lines of JIANG).


Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over MORITA and PRUYN as applied to Claim 16 above, and as further evidenced by CN205689723 (Rong et al.; published on November 16, 2016) (RONG).
	In reference to Claim 37, MORITA teaches 
		A screw compressor (screw-type compressor 1, ¶ 0019, line 1, Figs. 1 and 2) comprising: 
			a first rotor (male rotor 14A, ¶ 0019, line 2) having a first synchronisation gear (timing gear 17A, ¶ 0020, line 6), and a second rotor (female rotor 14B, ¶ 0019, line 2) having a second synchronisation gear (timing gear 17B, ¶ 0020, line 6), 
			an electric motor (electric motor 2, ¶ 0017, line 1), and 
			at least one driving gear (drive gear 12, ¶ 0018, lines 6 and 7) for driving said first rotor (14A).
While MORITA teaches the driving gear that includes a gear mesh with the driven gear within the screw compressor as described above, MORITA is silent about
		(i) the other specific driving gear features of a rim, a hub, and spokes and features associated therewith, and  
		(ii) that a torsional flexibility of said driving gear prevents propagation of vibrations. 
With regard to (i) above, PRUYN teaches a machine having a similar kind of problem of providing a motive force to operate the machine which includes a driving gear/driven gear arrangement where the driving gear (77) is provided with spokes (A(s), Examiner’s ANNOTATED Fig. 1 of PRUYN) between a rim (B, Examiner’s ANNOTATED Fig. 1 of PRUYN) supporting a gear mesh (C, Examiner’s ANNOTATED Fig. 1 of PRUYN) and a corresponding gear hub (D, Examiner’s ANNOTATED Fig. 1 of PRUYN), and wherein an area of a region (region E, Examiner’s ANNOTATED Fig. 1 of PRUYN) defined within the rim (B), the gear hub (D) and two adjacent spokes (adjacent A(s)) is more than three times a surface area of one of the spokes as viewed along an axis of the driving gear (when looking into the axis F disposed along that shaft; while PRUYN does not explicitly describe this feature it can be easily seen in Fig. 1 that the area of region E is relatively more than three times a surface area of one of the spokes (A); and also seen in other embodiments shown in Fig. 2 and 3 of PRUYN).  
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize a spoked driving wheel along with features associated therewith as taught by PRUYN and incorporate this kind of driving wheel to replace the driving wheel in MORITA’s screw compressor for at least the benefits of providing a robustly constructed driving wheel that is still effective to drive the driven wheel (col. 6, lines 89-95 of PRUYN) that also includes the driving wheel having less weight (i.e., because of the empty regions devoid of physical structure). 
	With regard to (ii) above, MORITA and PRUYN teach a spoked gear (78, Fig. 1 of PRUYN) that itself inherently has a torsional flexibility because of the empty spaces intermediate adjacent spoke structures defined within the gear that are circumferentially disposed about the hub and rim.  The PHOSITA would understand that such torsional flexibility during the gear’s operation would translate in to a retarding effect to vibration being transferred/propagated through the gear which desirably mitigates the effects of vibration.  While MORITA and PRUYN do not explicitly describe that torsional flexibility of the driving gear prevents propagation of vibrations, RONG teaches a gear (title, Abstract, Fig. 1) having spoked structures interspersed among hollow grooves (Fig. 1) where RONG acknowledges that such a gear arrangement operates with small vibration and low noise (English Abstract, last three lines).
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize a spoked gear having a torsional flexibility as taught by PRUYN and operate this kind of gear arrangement that reduces/has small vibration as further described by RONG and incorporate this understanding in to the driving gear of the modified screw compressor of MORITA and PRUYN for the benefits of having a gear that effectively operates to have “small vibration” and “noise” as expressly described by RONG (English Abstract, last three lines).      


Response to Arguments 
Applicants’ claim amendments and arguments filed in the reply filed on October 19, 2022 have been fully considered and are persuasive to the currently pending claims with respect to 
			(i) objections to the drawings,
 			(ii) objections to the claims, and
			(iii) the previous 35 U.S.C. 112, second paragraph rejections
which are hereby withdrawn by the Examiner. 

Applicants’ arguments with respect to independent Claim 16 have been considered (pp. 8-10 of Applicants’ reply) but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL WILLIAM THIEDE whose telephone number is (313)446-4907.  The Examiner can normally be reached on M-F 8:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL THIEDE/
Examiner, Art Unit 3746
Friday November 18, 2022

/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746